Title: To Thomas Jefferson from Theodorus Bailey, 26 June 1804
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
            New York 26th. June 1804.
          
          By the mail of yesterday, I was honored with your letter of the 21st. instant, covering a post-note on the branch bank of the US. in this City for four hundred dollars—and in obedience to your wishes have secured four hundred bottles of the Champaigne wine, to which you refer me in your letter of the tenth, at a dollar the bottle—The wine is at present in a very good cellar, where I will permit it to remain, until an opportunity offers to ship it to Alexandria or Georgetown;—in the mean time I will transmit a bill of it and a receipt for the purchase money.
          I am happy of this opportunity of rendering you a small service—If I can be of any use to you in this City on any future occasion, I will thank you to command me—
          With assurances of high respect and consideration I am your Most obedt. servant
          
            Theodorus Bailey.
          
        